Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of hair-on leather, a side upper leather made from calfskins, not in a form or shape suitable for conversion into footwear, the same in all material respects as that the subject of Carey & Skinner, Inc. v. United States (29 Cust. Ct. 8, C. D. 1436), the claim of the plaintiff was sustained as to entries 8253 and 8419. Insofar as the protest relates to entry 6708, it was dismissed as to said entry in Carey & Skinner, Inc. v. United States (31 Cust. Ct. 90, C. D. 1549).